Name: Commission Implementing Decision (EU) 2015/295 of 24 February 2015 on the approval of the MELCO GXi efficient alternator as an innovative technology for reducing CO 2 emissions from passenger cars pursuant to Regulation (EC) No 443/2009 of the European Parliament and of the Council Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: marketing;  environmental policy;  deterioration of the environment;  organisation of transport;  technology and technical regulations;  electronics and electrical engineering;  research and intellectual property
 Date Published: 2015-02-25

 25.2.2015 EN Official Journal of the European Union L 53/11 COMMISSION IMPLEMENTING DECISION (EU) 2015/295 of 24 February 2015 on the approval of the MELCO GXi efficient alternator as an innovative technology for reducing CO2 emissions from passenger cars pursuant to Regulation (EC) No 443/2009 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 443/2009 of the European Parliament and of the Council of 23 April 2009 setting emission performance standards for new passenger cars as part of the Community's integrated approach to reduce CO2 emissions from light-duty vehicles (1), and in particular Article 12(4) thereof, Whereas: (1) The supplier Mitsubishi Electric Corporation (MELCO), represented in the Union by Mitsubishi Electric Automotive Europe BV, (the Applicant) submitted an application for the approval of the MELCO GXi efficient alternator as an innovative technology on 24 June 2014. The completeness of the application was assessed in accordance with Article 4 of Commission Implementing Regulation (EU) No 725/2011 (2). The Commission identified certain relevant information as missing in the original application and requested the Applicant to complete it. The Commission received the complete information on 10 July 2014 and started assessing the application on the day following that date. (2) The application, which has been assessed in accordance with Article 12 of Regulation (EC) No 443/2009, Implementing Regulation (EU) No 725/2011 and the Technical Guidelines for the preparation of applications for the approval of innovative technologies pursuant to Regulation (EC) No 443/2009 (the Technical Guidelines) (3), has been found to be complete. (3) The application refers to the MELCO GXi efficient alternator, for the output classes of from 130 A up to 250 A. The alternator has high efficiency as determined in accordance with the VDA approach described in point 5.1.2 of Annex I to the Technical Guidelines. That approach makes reference to the testing methodology specified in the International standard ISO 8854:2012 (4). The Applicant's alternator has an increased efficiency compared to the baseline alternator by reducing the following three losses: rectification loss by new low-energy loss diode; stator iron loss by the use of thin and high-grade electromagnetic steel stator core, and stator copper loss by the use of ultra-high fill-factor stator and applied axial cooling structure. (4) The Commission finds that the information provided in the application demonstrates that the conditions and criteria referred to in Article 12 of Regulation (EC) No 443/2009 and in Articles 2 and 4 of Implementing Regulation (EU) No 725/2011 have been met. (5) The Applicant has demonstrated that a high efficiency alternator of the kind described in that application did not exceed 3 % of the new passenger cars registered in the reference year 2009. (6) In order to determine the CO2 savings that the innovative technology will deliver when fitted to a vehicle, it is necessary to define the baseline vehicle against which the efficiency of the vehicle equipped with the innovative technology should be compared as provided for in Articles 5 and 8 of Implementing Regulation (EU) No 725/2011. The Commission finds that it is appropriate to consider an alternator with 67 % efficiency as an appropriate baseline technology in the case the innovative technology is fitted on a new vehicle type. Where the MELCO GXi efficient alternator is fitted to an existing vehicle type, the baseline technology should be the alternator of the most recent version of that type placed on the market. (7) The Applicant has provided a methodology for testing the CO2 reductions which includes formulae that are consistent with the formulae described in the Technical Guidelines for the simplified approach with regard to efficient alternators. The Commission considers that the testing methodology will provide testing results that are verifiable, repeatable and comparable and that it is capable of demonstrating in a realistic manner the CO2 emissions benefits of the innovative technology with strong statistical significance in accordance with Article 6 of Implementing Regulation (EU) No 725/2011. (8) The Applicant has provided a methodology for testing the CO2 reductions which includes formulae which are based on the Technical Guidelines with regard to efficient alternators. The Commission notes that the Applicant's testing methodology and formulae to calculate the CO2 savings are in all respects identical to the methodology specified in the Annex to Commission Implementing Decision 2013/341/EU (5). As a consequence, the Commission considers that the methodology specified in Implementing Decision 2013/341/EU should be used to determine the reduction in CO2 emissions due to the use of the MELCO GXi efficient alternator. (9) Against that background the Commission finds that the Applicant has demonstrated satisfactorily that the emission reduction achieved by the innovative technology is at least 1 g CO2/km. (10) The Commission notes that the savings of the innovative technology may be partially demonstrated on the standard test cycle, and the final total savings to be certified should therefore be determined in accordance with the second subparagraph of Article 8(2) of Implementing Regulation (EU) No 725/2011. (11) The Commission finds that the verification report has been prepared by the UTAC (Groupe UTAC CERAM) and that the report supports the findings set out in the application. (12) Against that background, the Commission finds that no objections should be raised as regards the approval of the innovative technology in question. (13) For the purposes of determining the general eco-innovation code to be used in the relevant type approval documents in accordance with Annexes I, VIII and IX to Directive 2007/46/EC of the European Parliament and of the Council (6), the individual code to be used for the innovative technology approved through this Decision should be specified. (14) Any manufacturer wishing to benefit from a reduction of its average specific CO2 emissions for the purpose of meeting its specific emissions target by means of the CO2 savings from the use of the innovative technology approved by this Decision should, in accordance with Article 11(1) of Implementing Regulation (EU) No 725/2011, refer to this Decision in its application for an EC type-approval certificate for the vehicles concerned, HAS ADOPTED THIS DECISION: Article 1 1. The Mitsubishi Electric Corporation GXi efficient alternator having an increased efficiency by reducing three different losses and intended for use in M1 vehicles is approved as an innovative technology within the meaning of Article 12 of Regulation (EC) No 443/2009. 2. The CO2 emissions reduction from the use of the alternator referred to in paragraph 1 shall be determined using the methodology set out in the Annex to Implementing Decision 2013/341/EU. 3. In accordance with the second subparagraph of Article 11(2) of Implementing Regulation (EU) No 725/2011, the CO2 emission reduction determined in accordance with paragraph 2 of this Article, may only be certified and entered into the certificate of conformity and relevant type approval documentation specified in Annexes I, VIII and IX to Directive 2007/46/EC where the reductions are on or above the threshold specified in Article 9(1) of Implementing Regulation (EU) No 725/2011. 4. The individual eco-innovation code to be entered into type approval documentation to be used for the innovative technology approved through this Decision shall be 12. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 24 February 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 140, 5.6.2009, p. 1. (2) Commission Implementing Regulation (EU) No 725/2011 of 25 July 2011 establishing a procedure for the approval and certification of innovative technologies for reducing CO2 emissions from passenger cars pursuant to Regulation (EC) No 443/2009 of the European Parliament and of the Council (OJ L 194, 26.7.2011, p. 19). (3) http://ec.europa.eu/clima/policies/transport/vehicles/cars/docs/guidelines_en.pdf (4) ISO 8854. Road vehicles  Alternators with regulators  Test methods and general requirements. Reference number ISO 8854:2012(E). (5) Commission Implementing Decision 2013/341/EU of 27 June 2013 on the approval of the Valeo Efficient Generation Alternator as an innovative technology for reducing CO2 emissions from passenger cars pursuant to Regulation (EC) No 443/2009 of the European Parliament and of the Council (OJ L 179, 29.6.2013, p. 98). (6) Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (Framework Directive) (OJ L 263, 9.10.2007, p. 1).